DETAILED ACTION
This is on the merits of Application No. 16/634992, filed on 01/29/2020. Claims 1-19 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Please select a main group species of the overall devices:
Species I: Figs. 33-34, 38, 40
Species II: Figs. 38, 40-41
Species III: Figs. 42-43
Species IV: Figs. 44-46
Please select a sub-species of the type of reverse input shutoff clutch used in the overall device:
Sub-Species I: Figs. 1-9
Sub-Species II: Fig. 10 (as applied to Fig. 1-9)
Sub-Species III: Fig. 11-13
Sub-Species IV: Fig. 14
Sub-Species V: Figs. 15-16
Sub-Species VI: Fig. 17
Sub-Species VII: Figs. 18-19
Sub-Species VIII: Fig. 20
Sub-Species IX: Fig. 21
Sub-Species X: Figs. 22-23
Sub-Species XI: Figs. 24-25
Sub-Species XII: Fig. 27
Sub-Species XII: Fig. 28
Sub-Species XIV: Fig. 29
Sub-Species XV: Fig. 30
Sub-Species XVI: Fig. 31
Sub-Species XVII: Figs. 35-37 and 39
Please select a Sub-sub-species of the type of curvature of the reverse input shutoff clutch:
Sub-Sub-Species I: Fig. 26(a)
Sub-Sub-Species II: Fig. 26(b) 
Sub-Sub-Species III: Fig. 26(c)
Sub-Sub-Species IV: Fig. 26(d) 
It is noted Fig. 32 appears to be prior art.
As the restriction is complex in nature, no phone call was made to the attorney. MPEP 812.01.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, at least the following claim(s) are generic:  1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of an input member, output member, pressed member, and engaging element, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of U.S. Patent No. 1617745 to Cousinard.  Cousinard discloses an input member (shaft 2 and driving members 4), output member (pinion 8 and plates 7), pressed member (drum 1), and engaging element (jaws 5).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943.  The examiner can normally be reached on Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TIMOTHY HANNON/Primary Examiner, Art Unit 3659